          Case 1:19-cv-05194-ER Document 18 Filed 11/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARIA VECCHIO, individually, and behalf of all
others similarly situated,

                             Plaintiff,
                                                                        ORDER
             v.
                                                                   19 Civ. 05194 (ER)
QUEST DIAGNOSTICS, INC., et al.,

                              Defendants.



RAMOS, D.J.

       The Court is in receipt of Defendants’ consent letter informing the Court that the parties

would like to proceed with mediation, and that they would like this case to be stayed pending the

outcome of that mediation. Doc. 16.

       The request is GRANTED. Accordingly, the Court respectfully directs the Clerk of Court

to stay this case pending the outcome of mediation. The parties are further directed to inform the

Court of any resolution of this matter within 48 hours of that resolution.

       It is SO ORDERED.

Dated: November 10, 2020
       New York, New York

                                                           _______________________
                                                             Edgardo Ramos, U.S.D.J.
